DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 24 objected to because of the following:  Claims 1 and 24 recite, “upon arrangement in an aortic arch, a proximal portion of the frame is arranged in a direction of an ascending aorta and a distal portion of the frame is arranged in a direction of a descending aorta” and the drawing in Figs. 6-7 described the proximal portion of the frame is 52 which arranged in the direction of the descending aorta and the distal portion is 51 is arranged in the direction of the ascending aorta.  It might be a typo in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 18-21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0179583 to Carpenter et al. (Carpenter).
Carpenter teaches:
Claim 1: An intra-aortic device comprising a filter (108, Fig. 12A) and a frame (106, Fig. 12A) defining the shape of the filter, wherein the frame is intrinsically curved in a superior direction (Fig. 12A) by a proximal superior bend and/or a distal superior bend, whereupon installation in an aorta, the frame flattens (Fig. 13, “flatten” accords to the specification of the current invention means reduce or invert curvature); wherein, upon arrangement in an aortic arch (functional limitation), a proximal portion of the frame is arranged in a direction of an ascending aorta and a distal portion of the frame is arranged in a direction of a descending aorta; and, wherein the proximal portion of the frame is connected to a delivery system (Fig. 13A reproduced with annotation below, the proximal portion of the frame is arranged in the direction of the ascending aorta as shown below and the distal portion of the frame is said to arranged in the direction of the descending aorta since it is the extending from the proximal portion toward the direction of the descending aorta). 

    PNG
    media_image1.png
    658
    852
    media_image1.png
    Greyscale

Claim 2: Whereupon installation in an aorta, the frame (106) bends inferiorly (Fig. 13). 
Claim 3: The filter (104) is configured to span more than one artery branching from the aorta (Fig. 13A). 
Claim 4: The frame (106) is configured to be held in contact with both an ascending aorta and a descending aorta, simultaneously (Fig. 13A).
Claim 5: A superior face of the frame (106) or filter (104) is configured to contact a wall of the ascending aorta and/or a wall of the descending aorta (Fig. 13A). 

 Claim 8: The superior stabilizer (110) is attached to the frame at a front portion and a back portion of the frame (the struts attached to the opposed lengths of the frame 106, i.e. front and back portions of the frame). 
Claim 9: Whereupon installation in an aorta, the superior stabilizer (110) is configured to contact a distal wall of an innominate artery (functional limitation, the struts 110 is configured to contact the wall of an innominate artery by pulling the shaft 300 as shown in Fig. 12A without having the struts and the frame pull into the catheter 102). 
Claim 10: Whereupon installation in an aorta, the superior stabilizer (110) is attached to the frame (106) at a position proximal to the innominate artery (Fig. 13).
Claim 11: The superior stabilizer (110) comprises one or more intrinsic proximal bends (there are bends from struts 110 at the location where the struts joining, Fig. 12A, proximal and distal have not been recited in the claims). 
Claim 12: The one or more intrinsic proximal bends (there are bends from struts 110 at the location where the struts joining, Fig. 12A, proximal and distal have not been recited in the claims) are configured to optimize contact of the superior stabilizer with the proximal wall of the innominate artery (functional limitation, the intrinsic bends from Carpenter is configured to contact the wall of the innominate artery, optimize is a relative term). 

Claim 19: The filter (104) comprises pores having a median pore size of less than 5mm (para. 0066). 
Claim 20: The median pore size is less than 2mm (para. 0066). 
Claim 21: The frame, the filter, or the one or more stabilizers are nitinol (para. 0006). 
Claim 23: The frame (106) is collapsible along a longitudinal axis (the axis of the width of the device 100). 
Claim 24: An intra-aortic device comprising a filter (104) and a frame (106) defining the shape of the filter, wherein the frame: a. intrinsically bends in a superior direction (Fig. 12A), and b. is configured to bend in an inferior direction upon installation in an aorta (Fig. 13); wherein, upon arrangement in an aortic arch (functional limitation), a proximal portion of the frame is arranged in a direction of an ascending aorta and a distal portion of the frame is arranged in a direction of a descending aorta; and, wherein the proximal portion of the frame is connected to a delivery system (Fig. 13A reproduced with annotation above, see claim 1, the proximal portion of the frame is arranged in the direction of the ascending aorta as shown above and the distal portion of the frame is said to arranged in the direction of the descending aorta since it is the extending from the proximal portion toward the direction of the descending aorta).
Claim 25: A method of preventing passage of an emboli from an aorta into an artery branching from the aorta comprising installing the device of claim 1 .
Allowable Subject Matter
Claims 7 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose, in combination with other limitations of the claim, the four intrinsic bends in claim 13, two intrinsic bends in claim 14, inferior stabilizers in claims 15-17.
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. Regarding the argument about the objection to the drawings.  The arguments are persuasive and the objection to the drawings are withdrawn.  Regarding the argument about the 102 rejection that Carpenter fails to disclose the delivery system connected to the proximal portion of the frame wherein the proximal portion is in the direction of the descending aorta.  This argument is moot since the claim is claiming that the proximal portion is in the direction of the ascending aorta, not the descending aorta.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771